DETAILED ACTION
Claims 1-22 are pending, and claims 1-17 are currently under review.
Claims 18-22 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/24/2021 has been entered.  Claims 1-22 remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paternoster et al. (DE102015222100, US 2019/0091921 referred to as English translation) in view of Hein et al. (US 2009/0206522), Coward et al. (US 2018/0243769), and Doelling (US 4,967,486), and alternatively over the aforementioned prior art and further in view of She et al. (US 9,555,474) and Bevan (US 3,684,253).
Regarding claim 1, Paternoster et al. discloses a powder recoating unit [abstract]; wherein said recoating unit includes a powder discharge unit (50) and blades (41,42) [0033-0034, fig.2].  The examiner reasonably considers the 
Paternoster et al. does not expressly teach a fluidizing portion located beneath the inlet and roller and above the powder bed as claimed.  Hein et al. 
Alternatively, Paternoster et al. and Hein et al. do not expressly teach a fluidizing gas outlet located vertically above the fluidizing gas inlet as claimed.  She et al. discloses a powder fluidizing apparatus for providing powder for an additive manufacturing system [abstract]; wherein said fluidizing apparatus includes a gas inlet (32) that flows fluidizing gas from a bottom of the chamber upwards through powder material and towards a gas outlet (30, 36) at a top of the chamber [fig.2].  Furthermore, Bevan teaches that it is known to perform fluidization by providing an upward flow of fluidizing gas through powder material such that effective fluidization can be achieved [col.2 In.13-21].  Therefore, it would have been obvious to one of ordinary skill to modify the fluidization device of Hein et al. by specifically locating a gas outlet vertically above the gas inlet as disclosed by She et al. such that effective fluidization can be achieved due to the upward flow of fluidizing gas, as taught by Bevan.
The aforementioned prior art does not expressly teach that said fluidizing portion also includes an overflow portion as claimed.  Coward et al. discloses a powder feeder apparatus [abstract]; wherein said powder feeder structure 
The aforementioned prior art does not expressly teach the limitation of a fluidizing gas sensor at the gas inlet or outlet as claimed.  Doelling discloses an apparatus for drying powders using fluidized gas [abstract, col.1 ln.5-15]; wherein said apparatus includes temperature sensing means at the fluidizing gas inlet and outlet for detecting a temperature of heated fluidizing gas in order to desirably control moisture on the particle surface [col.1 ln.48-60, col.4 ln.20-46, claim17].  Therefore, it would have been obvious to one of ordinary skill to modify the suggested apparatus of the aforementioned prior art by adding temperature sensors to the gas inlet/outlet such that a temperature of the fluidizing gas can be measured to control moisture on the particle surface as taught by Doelling.  Alternatively, Doelling further teaches that fluidizing gas inlet/outlet temperature sensors are known to standard to fluidized bed systems [col.4 ln.44-46].  Thus, it would also have been obvious to utilize the inlet/outlet sensors of Doelling in the 
Regarding claim 2, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  Paternoster et al. further discloses a powder receiving container (51) with metering shaft (52) located therein, which the examiner reasonably considers to meet the claimed limitations of a housing portion and roller within said housing, respectively.  The examiner notes that the metering shaft of Paternoster et al. is rotatable, such that said shaft would naturally appear to include an axis extending in a first direction [0056, fig.2].  See MPEP 2114 & 2145(II).  
Alternatively, the examiner submits that the recoating structure of Paternoster et al. would naturally have to be located within a housing structure in order to be used in the laser sintering apparatus of Paternoster et al.  See MPEP 2145(II).  This determination is further bolstered by [fig.1] of Paternoster et al., wherein the aforementioned recoater structure is depicted by Paternoster et al. to be located within a structure (16). Thus, the examiner accordingly considers the shaft (48) of Paternoster et al. to also naturally be housed within a housing portion in communication with a powder inlet for receiving powder from storage 
Regarding claim 13, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  The examiner notes that the limitations of claim 13 are merely functional limitations which impart the further structure of said apparatus being capable of being used in additive manufacturing.  See MPEP 2114.  Accordingly, Paternoster et al. further discloses that the recoating unit is used to provide powder in additive manufacturing [abstract].
Claims 3-5, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paternoster et al. (DE102015222100, US 2019/0091921 referred to as English translation) in view of others as applied to claim 2 above, and further in view of De Lajudie et al. (FR3014338, US 2017/0341365 referred to as English translation).
Regarding claims 3-4, the aforementioned prior art discloses the apparatus of claim 2 (see previous).  The aforementioned prior art does not expressly teach that the roller is textured with a plurality of metering protrusions as instantly claimed.  De Lajudie et al. discloses a powder layering device for an additive manufacturing apparatus [abstract]; wherein said powder layering device includes a grooved metering roller such that a reproducible metered quantity of powder can be deposited [0057, fig.4].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of the metering shaft of aforementioned prior art to be grooved as taught by De Lajudie et al. such that a reproducible metered quantity of powder can be deposited.  De Lajudie et al. further discloses that the grooves extend along the entire length of the metering 
Regarding claim 5, the aforementioned prior art discloses the apparatus of claim 3 (see previous).  The examiner submits that the suggested apparatus of a recoater structure of Paternoster et al. having a fluidizing portion located directly above leveling blade tips as disclosed by Hein et al. would reasonably meet the claimed limitation of a roller configured to convey powder to a fluidizing portion as claimed.  Furthermore, the examiner submits that any path taken by said powder from said roller to said fluidizing portion would naturally be expected to be in fluid communication with said fluidizing portion and housing because fluid communication between the aforementioned features would have been required for said powder to desirably be deposited in the structure of Paternoster et al., as would have been recognized by one of ordinary skill.  See MPEP 2145(II).  The examiner notes that neither Paternoster et al. nor Hein et al. teach powder paths not in fluid communication with each other, which further bolsters the examiner’s position.
Regarding claim 8, the aforementioned prior art discloses the apparatus of claim 4 (see previous).  The examiner notes that the instantly claimed limitations are instances of functional language which, upon further consideration, merely require the further structure of a fluidizing portion having a plurality of openings.  See MPEP 2114.  As stated previously, the examiner reasonably considers the 
Regarding claim 10, the aforementioned prior art discloses the apparatus of claim 4 (see previous).  The examiner notes that the instantly claimed limitations are instances of functional language which, upon further consideration, merely require the further structure of the roller being capable of supplying powder to the fluidizing portion and the fluidizing portion being capable of fluidizing the powder and providing said powder between the first and second sweep strips as claimed.  See MPEP 2114.  As stated previously, the examiner reasonably considers the combined disclosure of Paternoster et al., Hein et al., and Coward et al. to suggest the structure of powder being able to be supplied by said roller to the fluidizing portion and provided to the outlet located between (41, 42).  Hein et al. further discloses that the fluidization device can perform fluidization using gas, such that the functional language of “fluidizing the powder by a fluidizing gas” is reasonably met [abstract].
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paternoster et al. (DE102015222100, US 2019/0091921 referred to as English translation) in view of others as applied to claim 1 above, and further in view of Buller et al. (US 2015/0367415).
Regarding claims 6-7, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  The aforementioned prior art does not expressly teach a first and second height detector as claimed.  Buller et al. discloses an apparatus for additive manufacturing [abstract]; wherein said apparatus can include one or more height sensors in communication with a powder dispensing system for monitoring the amount of powder material and controlling the amount of powder dispensed [0247].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of the aforementioned prior art by utilizing the one or more height detectors disclosed by Buller et al. such that the amount of dispensed powder can be controlled.  The examiner submits that the height sensors in communication with the powder dispenser as disclosed by Buller et al., which the examiner recognizes to have a structure identical to that as instantly claimed, are fully capable of performing the claimed functional language of “detecting a height...” and controlling the quantity of supplied powder.  See MPEP2114.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paternoster et al. (DE102015222100, US 2019/0091921 referred to as English translation) in view of others as applied to claim 8 above, and further in view of Hochsmann et al. (US 2009/0004380).
Regarding claim 9, the aforementioned prior art discloses the apparatus of claim 8 (see previous).  The aforementioned prior art does not expressly teach the powder distribution member further includes a vibrating member as claimed.  Hochsmann et al. discloses a device for applying powder material in layers .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paternoster et al. (DE102015222100, US 2019/0091921 referred to as English translation) in view of others as applied to claim 10 above, and further in view of Perret et al. (US 2007/0298182).
Regarding claim 11, the aforementioned prior art discloses the apparatus of claim 10 (see previous).  The aforementioned prior art does not expressly teach that the aforementioned landing surface of Coward et al. is also fluidizing surface having a plurality of openings that would be able to perform the function of supply fluidizing gas as claimed.  See MPEP 2114.  Perret et al. discloses a device for applying layers of powder material [abstract]; wherein said device includes a material transport device comprising a bottom fluidizing powder bed device (102) having a plurality of openings (110) for fluidizing the dispensed powder [0042-0044, fig.6].  Therefore, it would have been obvious to one of ordinary skill to modify the aforementioned landing surface of Coward et al. by including a plurality of fluidization openings as disclosed by Perret et al. in order to fluidize the dispensed powder as taught by Perret et al.  The examiner reasonably considers a fluidizing landing surface as suggested by the .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paternoster et al. (DE102015222100, US 2019/0091921 referred to as English translation) in view of others as applied to claim 11 above, and further in view of Hochsmann et al. (US 2009/0004380).
Regarding claim 12, the aforementioned prior art discloses the apparatus of claim 8 (see previous).  The aforementioned prior art does not expressly teach the powder distribution member further includes a vibrating member as claimed.  Hochsmann et al. discloses a device for applying powder material in layers [abstract]; wherein said device includes a vibrating means attached to a metering shaft such that uniform distribution and metering of the powder material can be ensured [0024].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of the aforementioned prior art by including a vibrating means to a fluidizing powder bed such that uniform distribution and metering of the powder material from said powder bed can be ensured.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paternoster et al. (DE102015222100, US 2019/0091921 referred to as English translation) in view of others as applied to claim 13 above, and further in view of Brunermer (US 2012/0266815).
Regarding claim 14, the aforementioned prior art discloses the apparatus of claim 13 (see previous).  As stated previously, Paternoster et al. expressly teaches that the recoating unit is used for additive manufacturing [abstract].  The examiner notes that the further recitations of claim 14 are functional limitations which merely impart the further structure of a clearance between the sweep strip and powder of less than 1 mm.  See MPEP 2114.  Paternoster et al. does not expressly teach a clearance as instantly claimed.  
Brunermer discloses a powder spreader for additive manufacturing to spread thin powder layers [abstract]; wherein powder layer thicknesses of a few scores of microns is commonly utilized to form objects [0004].  The examiner recognizes that a powder layer thickness directly corresponds to the clearance between the spreading apparatus and the formed component. Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of Paternoster et al. by utilizing the clearance of only a few scores of microns between the powder spreader and component because deposited powder layers for additive manufacturing are commonly known to be of that size, as disclosed by Brunermer.  The examiner notes that the disclosed clearance of “scores of microns” as disclosed by Brunermer overlaps with the claimed distance of “less than 1 mm,” which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paternoster et al. (DE102015222100, US 2019/0091921 referred to as English  as applied to claim 1 above, and further in view of Kimblad et al. (US 2019/0061237).
Regarding claims 15-17, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  The examiner considers the blades (41,42) of Paternoster et al. to naturally meet the claimed limitation of “extending along a first direction” and having top portions connected to the apparatus and bottom portions further from the apparatus than the top since blades, as would have been reasonably recognized by one of ordinary skill [fig.2].  See MPEP 2145(11). The examiner notes that the further recitations of “configured to travel...” in claims 16-17 are functional limitations of the claimed apparatus, which upon further consideration, merely impart the structural limitations of an apparatus that is capable of traveling in multiple directions, wherein the first sweep strip is able to extend further below a second sweep strip and vice versa.  See MPEP 2114. Paternoster et al. further discloses that the recoating unit moves in first and opposite directions, which meets the aforementioned requirement of being capable of traveling in multiple directions [abstract].  However, Paternoster et al. does not expressly teach that the bottom portion of a first blade is capable of extending further below a second blade and vice versa as claimed. 
Kimblad et al. discloses a print head for additive manufacturing [abstract]; wherein said print head includes smoothing devices (15e, 15f) that are independently extendable and retractable to obtain a uniform thickness while adapting to the traversal direction of the print head [0008, 0047, 0053-0054, 0066, fig.4].  Therefore, it would have been obvious to one of ordinary skill to .

Response to Arguments
Applicant’s arguments, filed 2/24/2021, regarding the new limitations of a gas inlet/outlet sensor, have been considered but are not persuasive in view of the new grounds of rejection made in view of Doelling as stated above.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/NICHOLAS A WANG/Examiner, Art Unit 1734